Per Curiam.
There is nothing in the statutes giving the Common Pleas jurisdiction of the accounts of trustees, which indicates an intention to give that court authority to distribute .the fund. The clause giving power to compel the trustees to reconvey at the expiration of the trust, has regard only to real estate, and was intended to give the party entitled an effective and indispensable remedy to enforce a reconveyance of the legal title. But no conveyance is necessary to pass the title to money; and it is consequently demand-able from the trustees as if the trust had never existed. Here the party entitled in the first instance, is the administrator of the cestui que trust, on whom devolves the duty and responsibility of paying her debts, and making distribution in subordination to the authority of the Orphans’ Court. Had she executed the power reserved by her in the deed of trust, her appointees would have taken paramount to the administrator; but even they would have had remedy only by action, which would however have been sufficient for all the ends of justice. A chancery power, such as the one claimed, is not do be assumed without a special grant; and it is clear that the Common Pleas exceeded its jurisdiction. So much of its decree therefore as directs distribution among the persons reported by the auditor, is reversed, and the residue affirmed.
Decree accordingly.